
	

115 S3200 IS: Modern Employment, Reform, Improvement, and Transformation Act of 2018
U.S. Senate
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3200
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2018
			Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		  To amend title 5, United States Code, to provide for an alternative 
      removal for performance or misconduct for Federal employees.
	
	
		1.Short title
 This Act may be cited as the Modern Employment, Reform, Improvement, and Transformation Act of 2018 or the MERIT Act of 2018.
		2.Alternative removal for performance or misconduct
 (a)In generalChapter 75 of title 5, United States Code, is amended by adding at the end the following:  VIAlternative removal for performance or misconduct 7551.Removal for performance or misconduct (a)DefinitionsIn this section:
 (1)EmployeeThe term employee means any individual covered by subchapter II or V of this chapter. (2)MisconductThe term misconduct includes neglect of duty, malfeasance, failure to accept a directed reassignment, the commitment of a prohibited personnel practice, a violation of protocol, and failure to accompany a position in a transfer of function.
 (b)AuthorityThe head of an agency may remove an employee from the civil service if the head of the agency determines the performance or misconduct of the individual warrants the removal.
							(c)Procedure
 (1)In generalNot later than 7 days and not earlier than 21 days before taking a personnel action described in subsection (b) against an employee, the head of the agency employing the employee shall provide the employee with—
 (A)notice in writing of the proposed personnel action, including the reasons for the proposed action and the forecasted final date of employment; and
 (B)an opportunity to respond to the proposed personnel action within the remaining employment period beginning on the date of receipt of notice.
									(2)Appeal
 (A)In generalSubject to subparagraph (B), any removal under subsection (b) may be appealed to the Merit Systems Protection Board under section 7701.
 (B)TimingAn appeal under subparagraph (A) of a removal may only be made if the appeal is made not later than 7 days after the date of the removal.
 (3)Limit on removal proceduresThe procedures under section 7513(b) or section 7543(b) shall not apply to a removal under this section.
								(d)Expedited review by Merit Systems Protection Board
 (1)Appeal decision timingUpon receipt of an appeal under subsection (c)(2)(A), the Merit Systems Protection Board shall issue a decision not later than 30 days after the date of the appeal.
 (2)Evidentiary standardNot­with­stand­ing section 7701(c)(1)(B), the Merit Systems Protection Board shall uphold the decision of the head of an agency to remove an employee under subsection (b) if the decision is supported by substantial evidence.
 (3)Final removalIn any case in which the Merit Systems Protection Board cannot issue a decision in accordance with the 30-day requirement under paragraph (1), the removal is final.
 (4)Report requiredIn the case of a final removal under paragraph (3), the Merit Systems Protection Board shall, within 14 days after the date that the removal is final, submit to Congress, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives a report that explains the reasons why a decision was not issued in accordance with the requirement under paragraph (1).
 (5)No stay of removal during appealThe Merit Systems Protection Board may not stay any removal under this section unless the basis for the appeal of the removal is a violation of paragraph (8) or (9) of section 2302(b).
 (6)Requirement for removed individual during appealDuring the period beginning on the date on which an individual appeals a removal from the civil service under subsection (c)(2)(A) and ending on the date that the Merit Systems Protection Board issues a final decision on the appeal, the individual may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits.
 (7)Provision of informationTo the maximum extent practicable, the head of an agency shall provide to the Merit Systems Protection Board such information and assistance as may be necessary to ensure an appeal under this subsection is expedited.
 (e)Additional authorityThe authority provided by this section is in addition to the authority otherwise provided under this chapter.
							.
 (b)Conforming amendmentThe table of sections for chapter 75 of title 5, United States Code, is amended by adding at the end the following:
				
					
						Subchapter VI—Alternative removal for performance or misconduct
						7551. Removal for performance or misconduct..
			
